DETAILED ACTION
            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 12/24/2021 is acknowledged. Applicant cancelled the previously pending claims and introduced new claims 65-77 directed to the subject matter elected in Group III for examination.

Claim Objections
Claims 65 and 72 are objected to because of the following informalities: New claim 65 recites in line 4, “with a carrier” which appears to be a typographical error and should be deleted from the claim.  New claim 72 recites “steric acid” which is a typographical error and should read “stearic acid”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 76 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 76 recites about 1-20% alkaloid and about 10-30% gum arabic. There does not appear to support for this limitation in the instant specification or I the parent application, for which priority has been granted. Applicant’s PG Publication in Paragraphs 50 and 58 disclose “about 1-20% active plus stabilizer.

Allowable Subject Matter
Claims 65-75 and 77 would be allowed, provided the claim objections were overcome. Claim 76 would also be allowed if the 112 1st new matter rejection is overcome. It is noted that Applicant’s claims would be allowable for the same reasons as set forth in the parent application, US Application No. 16/411037, now USPN 10,743,568. The prior art cited in the parent application was eventually overcome by the recitation of a claimed amount of active ingredient, in the instant case, alkaloid, and a claimed amount of carrier of gum arabic, both of which are recited in independent claim 65 of the instant application. As indicated in the prosecution of the parent application, the claimed process of producing a dried product comprising combining the claimed amounts of alkaloid and a carrier comprising the claimed amount of gum arabic and water to create a liquid mixture and spreading the wet mixture on a belt of a thin film belt dryer having the claimed temperature, and drying the mixture to produce the claimed dried product having the claimed moisture content and water activity is neither taught nor motivated by the prior art. Therefore, provided the above issues are overcome, the Examiner is prepared to allow the claims of the instant application as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	4/29/2022